Citation Nr: 1812086	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-47 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to special monthly compensation (SMC) based on housebound status (HB) and/or a need for the regular aid and attendance of another (A&A).

3.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from February 1994 to March 2004. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The claims were previously remanded most recently in March 2017 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, development actions performed in connection with the October 2014, December 2015, and March 2017 remands did not comply with the Board's directives.  While the Board sincerely regrets this delay, the record reflects that further development is required. 

A Veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017). 

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In a January 2018 post-remand brief, the Veteran, through his representative, contended that his preexisting right ankle injury was permanently aggravated beyond its natural progression after he re-injured his ankle during active duty military service. 

Service treatment records indicate that a history of a broken right ankle was noted during a November 1993 entrance examination.  The Veteran has also reported that he sustained three right ankle injuries in service, and two of these are documented in service treatment records.  A March 1997 dental patient medical history record notes the Veteran reported a history of swollen ankles and torn ligaments, for which he was treated by a doctor in the past year.  A June 2001 hospitalization record notes that the Veteran reported a history of a 1997 ankle fracture. 

VA medical opinions dated January 2015, May 2016, and May 2017 are of record.  However, these opinions failed to address the Veteran's statements that he sustained repeated in-service right ankle injuries.  The Board has previously found that the Veteran's reports of in-service ankle injuries were credible.  

As noted above, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  In light of the foregoing, the Board finds that another VA opinion is necessary. 

The issues of entitlement to SMC and SAH, as they are dependent upon the extent and manifestations of service-connected disabilities, are inextricably intertwined with the claim of service connection for a right ankle disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of these issues is deferred until the above development is accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's file to an appropriate VA examiner.  The examiner should receive a copy of this remand and review the Veteran's file.  The examiner should consider all medical records associated with the file.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Based on review of the record, the examiner should determine:

(a)  Is it clear and unmistakable that the Veteran entered active military service with a pre-existing right ankle condition?  The examiner is advised that the Veteran served on active duty from February 1994 to March 2004.  

(b)  If YES, is it clear and unmistakable that the Veteran's pre-existing right ankle condition WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  

(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with a pre-existing right ankle condition, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current right ankle condition is etiologically related to any symptomatology noted during such service?  The examiner is advised that the Veteran served on active duty from February 1994 to March 2004.     

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'" 

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include the Veteran's assertions as to sprains, strains, or fractures of the right ankle.  The opinion must specifically address the Veteran's assertions of in-service right ankle injuries, including the March 1997 dental patient medical history record noting swollen ankles and torn ligaments, and the June 2001 hospitalization record noting a 1997 ankle fracture.  The examiner is advised that the Board has previously found that these reports were credible.    

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

2.  Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




